Citation Nr: 1534346	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for paraplegia of the left lower extremity as residuals of a spontaneous epidural hematoma.

2. Entitlement to an initial evaluation in excess of 20 percent for paraplegia of the right lower extremity as residuals of a spontaneous epidural hematoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from November 21, 1973, to December 12, 1973.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in December 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand, with ensuing delay, is required in this case.  The Veteran has appealed the initial evaluation assigned to his service-connected disabilities, dating back to September 2004.  Following the December 2014 Board remand, the Veteran's claims folder was scanned into the Veterans Benefits Management System (VBMS), creating a "virtual" claims file.  A review of this virtual file reveals that some records were not properly scanned into VBMS, including a March 2010 statement that was accepted as his notice of disagreement in this case.  Further, there appears to be significant VA treatment records absent from the virtual file, particularly for the period from September 2004 to May 2011.  Given the potentially significant number of missing records from the virtual claims file, a remand is required to ensure the Board is able to review the entire record pertinent to the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1. All efforts must be undertaken to rebuild/complete the Veteran's virtual claims file.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan all paper files, especially to the extent documents were not initially scanned.

2. Review the claims file and ensure all VA records related to treatment for paraplegia of the lower extremities have been associated with the claims file.  Particular attention should be paid to those records generated between September 2004 and May 2011.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


